Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 1 of 28 PageID 177




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


    JIMMY A. JONES,

                  Petitioner,

    vs.                                               Case No.:      3:15-cv-1025-MMH-JRK
                                                                     3:09-cr-15-MMH-JRK
    UNITED STATES OF AMERICA,

                Respondent.
    ___________________________________/

                                              ORDER

           This case is before the Court on Petitioner Jimmy A. Jones’s pro se Motion

    Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1; § 2255

    Motion). 1 Jones raises three claims: (1) that his enhanced sentence under the Armed

    Career Criminal Act (ACCA) is unlawful in light of the United States Supreme Court’s

    decision in Johnson v. United States, 135 S. Ct. 2551 (2015) 2; (2) that counsel gave

    ineffective assistance at the sentencing hearing by failing to argue that the ACCA’s

    residual clause was void for vagueness; and (3) that counsel gave ineffective assistance

    at sentencing by failing to challenge whether his prior convictions qualified as violent



    1      Citations to the record in the underlying criminal case, United States vs. Jimmy Jones,
    No. 3:09-cr-15-MMH-JRK, will be denoted “Crim. Doc. __.” Citations to the record in the civil
    § 2255 case, No. 3:15-cv-1025-MMH-JRK, will be denoted “Civ. Doc. __.” Unless otherwise
    indicated, citations are to the page number designated by CM/ECF.
    2      The ACCA imposes an enhanced sentence of 15 years to life in prison for those
    convicted of being a felon in possession of a firearm and who have three or more prior
    convictions for a “violent felony” or a “serious drug offense,” or both, committed on occasions
    different from one another. 18 U.S.C. § 924(e)(1). In Johnson, the Supreme Court held that
    the so-called “residual clause,” which is part of the definition of a “violent felony,” is
    unconstitutionally vague. 135 S. Ct. at 2557, 2563.

                                                  1
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 2 of 28 PageID 178




    felonies under the ACCA. The United States moved to dismiss the pro se § 2255

    Motion, arguing that it is untimely as well as meritless. (Civ. Doc. 4; Motion to

    Dismiss).

           A few months after the United States filed the Motion to Dismiss, the Court

    appointed counsel to represent Jones in pursuing § 2255 relief based on Johnson. (See

    Crim. Docs. 61, 62, 63). Counsel filed a memorandum in support of Ground One – the

    Johnson claim – arguing that two of Jones’s three ACCA predicates no longer qualify

    as violent felonies without the residual clause. (Civ. Doc. 11; Supporting

    Memorandum). 3 The United States responded with an opposing memorandum,

    maintaining that Jones still qualifies as an armed career criminal. (Civ. Doc. 12;

    Opposing Memorandum).

           Thus, the case has been fully briefed and is ripe for a decision. Pursuant to 28

    U.S.C. § 2255 and Rule 8(a) of the Rules Governing Section 2255 Proceedings 4, the

    Court has considered the need for an evidentiary hearing and determines that a

    hearing is not necessary to resolve the merits of this action. See Rosin v. United States,

    786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing on a § 2255 motion is not

    required when the petitioner asserts allegations that are affirmatively contradicted by




    3       Jones also moved to adopt the appellant’s arguments in United States v. Fritts, 841
    F.3d 937 (11th Cir. 2016), to preserve his argument that a third conviction – for armed robbery
    – is not a violent felony. (Civ. Doc. 10). The Court granted that motion. (Civ. Doc. 12).
    Subsequently, however, the United States Supreme Court held that Florida robbery is
    categorically a violent felony under the ACCA’s elements clause. Stokeling v. United States,
    139 S. Ct. 544, 554-55 (2019).
    4       Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
    to review the record, including any transcripts and submitted materials, to determine whether
    an evidentiary hearing is warranted before resolving a § 2255 motion.


                                                  2
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 3 of 28 PageID 179




    the record or patently frivolous, or if in assuming the facts that he alleges are true, he

    still would not be entitled to any relief); Patel v. United States, 252 F. App’x 970, 975

    (11th Cir. 2007). 5 For the reasons set forth below, Jones’s § 2255 Motion is due to be

    denied.


          I.     Background


          On January 21, 2009, a grand jury sitting in the Middle District of Florida

    indicted Jones on one count of possession of a firearm by a convicted felon, in violation

    of 18 U.S.C. §§ 922(g)(1) and 924(e). (Crim. Doc. 1; Indictment). The Indictment alleged

    that Jones possessed a firearm after having been convicted of one or more felony

    offenses, including (1) armed robbery in the state of Florida, (2) resisting an officer

    with violence in the state of Florida, and (3) assault involving great bodily injury or a

    deadly weapon in the state of California. Id. Jones initially pled not guilty to the

    charge. (Crim. Doc. 17; Minute Entry of Arraignment).

          On July 27, 2009, Jones appeared before a United States Magistrate Judge to

    enter a guilty plea. (Crim. Doc. 33; Plea Transcript, Volume I). However, Jones

    objected to admitting to the specific number and nature of his prior convictions, out of

    concern for the ramifications under the ACCA. See id. at 25. The Magistrate Judge

    ended the hearing so the parties could research whether Jones could plead guilty to

    the charge without admitting the number and nature of his prior convictions. Id. at



    5      Although the Court does not rely on unpublished opinions as precedent, they may be
    cited throughout this Order as persuasive authority on a particular point. Rule 32.1 of the
    Federal Rules of Appellate Procedure expressly permits the Court to cite to unpublished
    opinions that have been issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).


                                                3
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 4 of 28 PageID 180




    43-45. Shortly thereafter, Jones and the United States each filed memoranda advising

    the Court that Jones could plead guilty to violating § 922(g)(1) without admitting the

    specifics of his criminal record, so long as he admitted he had previously been

    convicted of a felony offense. (Crim. Docs. 31, 32). Thus, the parties reconvened for a

    change-of-plea hearing on August 28, 2009, at which time Jones pled guilty to a

    violation of § 922(g)(1). (Crim. Doc. 52; Plea Transcript, Volume II). Consistent with

    the parties’ memoranda, Jones admitted only to possessing a firearm after having been

    convicted of a felony offense, but he did not admit the specific number or nature of his

    prior convictions (though Jones did admit to having one prior conviction for simple

    possession of cocaine). See id. at 8, 19-21. The Magistrate Judge recommended that

    the Court accept Jones’s guilty plea as “knowledgeable and voluntary” and “supported

    by an independent basis in fact.” (Crim. Doc. 41; Report and Recommendation

    Concerning Guilty Plea). On September 18, 2009, Court accepted Jones’s guilty plea

    and adjudicated him accordingly. (Crim. Doc. 42; Acceptance of Plea).

          The Presentence Investigation Report (PSR) recommended that the Court find

    Jones to qualify to be sentenced as an armed career criminal. PSR at ¶ 28. The PSR

    identified three prior convictions as supporting the ACCA enhancement: (1) a 1988

    conviction in Florida for armed robbery, id. at ¶ 33, (2) a 1990 conviction in California

    for assault involving great bodily injury or a deadly weapon, id. at ¶ 35, and (3) a 2001

    conviction in Florida for resisting an officer with violence, id. at ¶ 43. The PSR did not

    address whether the prior convictions qualified as violent felonies under the ACCA’s




                                                4
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 5 of 28 PageID 181




    elements clause, 18 U.S.C. § 924(e)(2)(B)(i), or the residual clause, see §

    924(e)(2)(B)(ii). 6

           Jones filed a sentencing memorandum objecting to the ACCA enhancement.

    (Crim. Doc. 44; Jones’s Sentencing Memorandum). Specifically, Jones argued that his

    prior conviction for resisting an officer with violence did not qualify as a violent felony

    because “[t]he statute does not require the specific intent to use, attempt to use or

    threatened use of physical force against the person of another,” and because the

    offense does not involve “purposeful, violent, and aggressive conduct.” Id. at 3. The

    United States filed a sentencing memorandum in support of the ACCA enhancement.

    (Crim. Doc. 43; United States’ Sentencing Memorandum). The United States argued

    that resisting an officer with violence is a violent felony under both the ACCA’s

    elements clause and the residual clause. Id. at 2-4. The United States also argued that

    the offense counted as a violent felony regardless of whether it was a specific intent

    crime because the text of the ACCA does not contain a specific-intent-crime

    requirement. Id. at 4-5 (citing United States v. Williams, 67 F.3d 527, 528 (4th Cir.

    1995), and United States v. Leeper, 964 F.2d 751, 753 (8th Cir. 1992)).

           The parties continued their arguments about the ACCA enhancement at the

    sentencing hearing on January 4, 2010. (Crim. Doc. 53; Sentencing Transcript). Jones

    stipulated to the existence and veracity of his prior convictions, but at defense

    counsel’s urging, the United States agreed to strike the narrative information about



    6      Because none of the prior convictions was for burglary, arson, extortion, or an offense
    involving the use of explosives, see § 924(e)(2)(B)(ii), the ACCA’s enumerated offense clause
    was inapplicable.


                                                  5
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 6 of 28 PageID 182




    the prior convictions from the PSR. Id. at 5-6. 7 Jones maintained that, under the

    categorical approach, resisting an officer with violence is not a violent felony because

    the offense does not require the specific intent to do violence. Sentencing Tr. at 10-19.

    The Court overruled Jones’s objection and found that, pursuant to the categorical

    approach and the Eleventh Circuit’s then-recent decision in United States v. Jackson,

    355 F. App’x 297 (11th Cir. 2009), superseded by 440 F. App’x 857 (11th Cir. 2011),

    resisting an officer with violence qualifies as a violent felony under the ACCA’s

    elements clause. Sentencing Tr. at 20-24, 27. The Court explained:

           The definition of resisting an officer with violence under Florida law
           requires an individual to knowingly and willfully resist, obstruct, or
           oppose an officer by offering or doing violence to the person of such officer
           or legally authorized person.

           Therefore, in order to be convicted of that offense, one of the elements
           that would have to be proven is the knowing and willful resistance or
           obstruction or opposition of an officer by force – I’m sorry, by offering or
           doing violence to the person, to the officer specifically.

           The plain language of that would require the use or attempted use or
           threatened use of physical force against that officer. And so it appears to
           me that utilizing the categorical approach – and that is simply looking at
           the definition of the offense – that this issue falls squarely within the
           Jackson decision, and that the court must find that it is a crime of
           violence.

    Id. at 21. Thus, the Court sustained the ACCA enhancement.




    7       The government submitted copies of the judgments to confirm the existence and nature
    of each of the ACCA predicate convictions. (See Crim. Doc. 47; Minute Entry of Sentencing
    and Exhibits). Government’s Exhibit 1 is the judgment of conviction for armed robbery, in
    violation of Florida Statute Section 812.13. Id. at 2-7. Government’s Exhibit 2 contains the
    guilty plea and judgment of conviction for assault involving great bodily injury or a deadly
    weapon, in violation of California Penal Code § 245(a)(1). Id. at 8-18. Government’s Exhibit 3
    is the judgment of conviction for resisting an officer with violence, in violation of Florida
    Statute Section 843.01 (as well as for possession of cocaine and cannabis). Id. at 19-26.


                                                  6
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 7 of 28 PageID 183




           Once the Court ruled that the ACCA applied, both the United States and Jones

    recommended that the Court impose the mandatory minimum sentence of 15 years

    (180 months) in prison. Id. at 28-29. 8 The Court adopted the parties’ recommendation

    and sentenced Jones to a term of 180 months in prison, followed by a 5-year term of

    supervised release. Id. at 31; (Crim. Doc. 48; Judgment).

           Jones appealed his sentence, asserting that “the district court erred in

    sentencing him under the ACCA because one of his prior crimes—resisting an officer

    with violence in violation of Florida Statute § 843.01—should not qualify as a

    predicate offense under the statute.” United States v. Jones, 400 F. App’x 462, 462

    (11th Cir. 2010). The court rejected Jones’s argument, reasoning that under Florida

    law, resisting an officer with violence categorically involves as an element the use,

    attempted use, or threatened use of violent physical force against another person. Id.

    at 463-64. The court also rejected Jones’s argument that resisting an officer with

    violence was not a violent felony because it could be committed negligently or

    recklessly. Id. at 464 n.4. The court reasoned that “[e]ven if § 843.01 is a general intent

    crime…, the fact remains that the sort of force contemplated by the statute is ‘violent

    force,’ …. This is sufficient for liability under the first prong of the ACCA.” Id. (internal

    citations omitted). Thus, the Eleventh Circuit affirmed Jones’s conviction and

    sentence. Id. at 464.




    8      The Court later noted for the record that Jones’s sentencing range under the United
    States Sentencing Guidelines was 180 to 188 months in prison, based on the ACCA’s
    mandatory minimum, a total offense level of 30, and a Criminal History Category of V. Id. at
    36.


                                                 7
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 8 of 28 PageID 184




          Jones petitioned the United States Supreme Court for a writ of certiorari, but

    the Supreme Court denied the petition on April 18, 2011. Jones v. United States, 563

    U.S. 950 (2011). About four years later, on June 26, 2015, the Supreme Court issued

    its decision in Johnson v. United States, 135 S. Ct. 2551. Less than two months

    afterward, on August 11, 2015, Jones filed the instant § 2255 Motion. See § 2255

    Motion at 6; Houston v. Lack, 487 U.S. 266, 276 (1988) (a prisoner’s pro se filing is

    deemed filed when delivered to prison authorities for mailing).


          II.    The ACCA and Johnson


          Pursuant to 18 U.S.C. § 922(g), a person convicted of being a felon in possession

    of a firearm is ordinarily subject to a maximum term of imprisonment of 10 years.

    Under the ACCA, however, that person is subject to an enhanced mandatory minimum

    sentence of 15 years in prison if he has three or more prior convictions for a violent

    felony or a serious drug offense, or both, each committed on different occasions. 18

    U.S.C. § 924(e)(1). At the time of Jones’s offense conduct and sentencing, the term

    “violent felony” included “any crime punishable by imprisonment for a term exceeding

    one year” that

          (i)    has as an element the use, attempted use, or threatened use of
                 physical force against the person of another; or

          (ii)   is burglary, arson, or extortion, involves use of explosives, or
                 otherwise involves conduct that presents a serious potential risk
                 of physical injury to another.

    18 U.S.C. § 924(e)(2)(B) (emphasis added). Subsection (i) of this provision is referred

    to as the “elements clause,” the first nine words of subsection (ii) are referred to as the




                                                8
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 9 of 28 PageID 185




    “enumerated [offenses] clause,” and the rest of subsection (ii), which is emphasized

    above, is referred to as the “residual clause.” Mays v. United States, 817 F.3d 728, 730-

    31 (11th Cir. 2016).

          In Johnson v. United States, the Supreme Court held that the residual clause

    was unconstitutionally vague. 135 S. Ct. at 2557-58, 2563. However, the Supreme

    Court made clear that the elements clause and the enumerated offenses clause

    remained unaffected. Id. at 2563. Later, in Welch v. United States, 136 S. Ct. 1257

    (2016), the Supreme Court held that Johnson applies retroactively on collateral

    review.

          For a prisoner to successfully challenge his ACCA sentence based on Johnson,

    he must prove “more likely than not” that reliance on the residual clause led the

    sentencing court to impose the ACCA enhancement. Beeman v. United States, 871

    F.3d 1215, 1220-22 (11th Cir. 2017), cert. denied, 139 S. Ct. 1168 (2019).

          Only if the movant would not have been sentenced as an armed career
          criminal absent the existence of the residual clause is there a Johnson
          violation. That will be the case only (1) if the sentencing court relied
          solely on the residual clause, as opposed to also or solely relying on either
          the enumerated offenses clause or elements clause (neither of which were
          called into question by Johnson) to qualify a prior conviction as a violent
          felony, and (2) if there were not at least three other prior convictions that
          could have qualified under either of those two clauses as a violent felony,
          or as a serious drug offense.

    Id. at 1221. “If it is just as likely that the sentencing court relied on the elements or

    enumerated offenses clause, solely or as an alternative basis for the enhancement,

    then the movant has failed to show that his enhancement was due to use of the

    residual clause.” Id. at 1222.




                                               9
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 10 of 28 PageID 186




           Whether the sentencing court relied on the residual clause is a “historical fact,”

    which is determined by reference to the state of affairs that existed at the time of

    sentencing. See id. at 1224 n.5. Thus, court decisions made afterward holding that a

    particular offense does not qualify under the elements clause or the enumerated

    offenses clause “cast[ ] very little light, if any, on th[is] key question of historical fact.”

    Id. A prisoner can establish that the sentencing court relied on the residual clause in

    two ways. First, the prisoner can point to “direct evidence: comments or findings by

    the sentencing judge indicating that the residual clause was relied on and was

    essential to application of the ACCA in that case.” Id. at 1224 n.4. Alternatively,

    absent direct evidence, there will

           sometimes be sufficient circumstantial evidence to show the specific basis
           of the enhancement. For example, there could be statements in the PSR
           [Presentence Investigation Report], which were not objected to,
           recommending that the enumerated clause and the elements clause did
           not apply to the prior conviction in question and did not apply to other
           prior convictions that could have served to justify application of the
           ACCA. Or the sentencing record may contain concessions by the
           prosecutor that those two other clauses do not apply to the conviction in
           question or others.

    Id. A prisoner may also circumstantially prove that the ACCA sentence depended on

    the residual clause “if the law was clear at the time of sentencing that only the residual

    clause would authorize a finding that the prior conviction was a violent felony.” Id. at

    1224 n.5 (emphasis added). However, if “‘the evidence does not clearly explain what

    happened … the party with the burden loses.’” Id. at 1225 (quoting Romine v. Head,

    253 F.3d 1349, 1357 (11th Cir. 2001)).

           Additionally, in 2019, the Eleventh Circuit clarified that for purposes of




                                                  10
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 11 of 28 PageID 187




    Beeman, where a § 2255 movant challenged his ACCA sentence on direct appeal, the

    historical record includes the record through direct appeal. Weeks v. United States,

    930 F.3d 1263, 1275 (11th Cir. 2019). Thus, “it is necessary in such a case to look to

    the record and binding precedent through the time of direct appeal to determine

    whether the claimant has shown ‘that—more likely than not—it was use of the

    residual clause that led to the ... enhancement of his sentence.’” Id. (quoting Beeman,

    871 F.3d at 1222).


          III.   Timeliness


          Before reaching the merits, the Court addresses the United States’ argument

    that Jones’s § 2255 Motion is untimely. Motion to Dismiss 1, 3-4. The United States

    asserts that Jones’s § 2255 Motion is untimely because he filed it “more than three

    years past the statutory time limit for filing a § 2255 motion” under 28 U.S.C. §

    2255(f)(1). Id. at 3. The United States also argues that Jones cannot rely on Johnson

    and § 2255(f)(3) to render his motion timely because “[t]he record reflects that the

    ‘residual clause’ played no role in Jones’s qualification as an armed career criminal.”

    Id. at 4. According to the United States, “even if Jones were sentenced today, he would

    still qualify as an armed career criminal under 18 U.S.C. § 924(e).” Id. Jones did not

    directly respond to the United States’ timeliness argument. See generally Supporting

    Memorandum. Instead, Jones devotes most of his Supporting Memorandum to arguing

    that his prior convictions no longer qualify as violent felonies under the elements

    clause in light of Descamps v. United States, 133 S. Ct. 2276 (2013), and other

    decisions. Supporting Memorandum at 3-11.


                                              11
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 12 of 28 PageID 188




           Under the Antiterrorism and Effective Death Penalty Act (AEDPA), there is a

    one-year statute of limitations for a federal prisoner to file a motion to vacate, set

    aside, or correct sentence. 28 U.S.C. § 2255(f). The limitations period runs from the

    latest of four possible trigger dates.


           (1) the date on which the judgment of conviction becomes final;

           (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the
               United States is removed, if the movant was prevented from making
               a motion by such governmental action;

           (3) the date on which the right asserted was initially recognized by the
               Supreme Court, if that right has been newly recognized by the
               Supreme Court and made retroactively applicable to cases on
               collateral review; or

           (4) the date on which the facts supporting the claim or claims presented
               could have been discovered through the exercise of due diligence.
    Id.

           Jones’s § 2255 Motion is untimely under § 2255(f)(1) because he filed it more

    than four years after his conviction and sentence became final 9, and the record

    provides no basis for applying §§ 2255(f)(2) or 2255(f)(4). Thus, only § 2255(f)(3) can

    potentially render Jones’s § 2255 Motion timely. Subsection 2255(f)(3) applies if the §

    2255 Motion depends on a “right [that] has been newly recognized by the Supreme

    Court and made retroactively applicable to cases on collateral review.” 28 U.S.C. §

    2255(f)(3).



    9      Jones’s conviction and sentence became final once the Supreme Court denied his
    petition for a writ of certiorari. Washington v. United States, 243 F.3d 1299, 1300-01 (11th
    Cir. 2001). Thus, the statute of limitations under 28 U.S.C. § 2255(f)(1) began running on April
    18, 2011.


                                                  12
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 13 of 28 PageID 189




          The Eleventh Circuit’s discussion in Beeman is instructive on the issue of how

    to apply the statute of limitations in a case such as this. 871 F.3d at 1219-21. In

    Beeman, the prisoner filed a § 2255 motion raising three arguments:

          First, he contended that the Johnson decision invalidated his ACCA
          sentences because when he was sentenced in 2009 his Georgia conviction
          for aggravated assault would have qualified as a violent felony under the
          residual clause of the ACCA. Second, he pointed out that his aggravated
          assault conviction was not a violent felony under the enumerated
          offenses clause because assault is not included in that list of crimes. And
          third, he argued that a conviction under the Georgia aggravated assault
          statute does not now qualify as a violent felony under the elements
          clause. In making that argument about the elements clause he relied
          heavily on the Supreme Court’s 2013 decision in Descamps v. United
          States, 570 U.S. 254, 133 S. Ct. 2276, 186 L.Ed.2d 438 (2013), which is
          one in a line of Supreme Court decisions describing how federal courts
          should determine whether an offense qualifies as a predicate offense
          under     the    ACCA’s      enumerated      offenses     and      elements
          clauses. See Mathis v. United States, 579 U.S. –––, 136 S. Ct. 2243, 195
          L.Ed.2d 604 (2016); Descamps, 133 S. Ct. 2276; Shepard v. United States,
          544 U.S. 13, 125 S. Ct. 1254, 161 L.Ed.2d 205 (2005); Taylor v. United
          States, 495 U.S. 575, 110 S. Ct. 2143, 109 L.Ed.2d 607 (1990).

    Beeman, 871 F.3d at 1218. The Eleventh Circuit determined that Beeman’s § 2255

    motion was timely to the extent he raised a Johnson claim, but that it was untimely

    to the extent he raised a Descamps claim. Id. at 1220. The court explained:

          [a] Johnson claim and a Descamps claim make two very different
          assertions. A Johnson claim contends that the defendant was sentenced
          as an armed career criminal under the residual clause, while
          a Descamps claim asserts that the defendant was incorrectly sentenced
          as an armed career criminal under the elements or enumerated offenses
          clause.

    Id. Under § 2255(f)(3), a prisoner may bring a claim based on Johnson within one year

    of that decision because Johnson announced a newly recognized right that applies

    retroactively on collateral review. Id. at 1219 (citing Welch, 136 S. Ct. at 1268).




                                              13
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 14 of 28 PageID 190




    However, “the Descamps decision cannot qualify as a triggering date under §

    2255(f)(3)” because “Descamps did not set out a newly recognized right.” Id. at 1220.

    “As a result, if [Beeman’s] § 2255 motion raised a Johnson claim, that claim was

    timely, but any other claim the motion raised – including a Descamps claim – was

    untimely.” Id.

          Ultimately, the court determined that Beeman had raised both types of claims

    in his § 2255 motion. Id. “He focused largely on an argument that the 2013 Descamps

    decision meant that his Georgia conviction for aggravated assault could no longer

    qualify as a violent felony under the elements clause. That is obviously

    a Descamps claim.” Id. But to the extent Beeman argued that the district court relied

    on the residual clause to classify his Georgia conviction for aggravated assault as a

    violent felony, and that Johnson entitled him to be resentenced, “[t]hat sounds like a

    Johnson claim.” Id. Thus the court ruled that Beeman’s Descamps claim was time-

    barred but that his Johnson claim was not. Id.

          Like Beeman, Jones raises both a Johnson claim and a Descamps claim. In his

    pro se § 2255 Motion, Jones alleges that his sentence was unlawfully enhanced “[b]y

    applying the unconstitutional Armed Career Criminal Act,” § 2255 Motion at 4, which,

    judging by his citation to Johnson on the following page, id. at 5, he presumably means

    the residual clause. And in his Supporting Memorandum, Jones cites Johnson to argue

    that his sentence exceeds the statutory maximum, in violation of the Constitution and

    laws of the United States. Supporting Memorandum at 1. “That sounds like a Johnson

    claim.” Beeman, 871 F.3d at 1220. But Jones also argues at length that his prior




                                              14
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 15 of 28 PageID 191




    convictions for resisting an officer with violence and assault involving great bodily

    harm no longer qualify as violent felonies under the elements clause. Supporting

    Memorandum at 3-11. In doing so, he relies extensively on Descamps. Id. at 4 & n.8,

    5, 6, 7, 9, 10. “That is obviously a Descamps claim.” Beeman, 871 F.3d at 1220.

          Consistent with Beeman, the Court determines that Jones’s § 2255 Motion is

    timely to the extent he raises a Johnson claim, i.e., that the Court applied the ACCA

    enhancement based on the now-invalid residual clause. However, Jones’s § 2255

    Motion is time-barred to the extent he argues that his prior convictions no longer

    qualify as violent felonies under the elements clause pursuant to Descamps.


          IV.    Analysis


          Turning to the merits, the Court finds that Jones’s claim for relief from his

    ACCA sentence based on Johnson fails because he has not carried his burden of proof

    under Beeman and Weeks. Likewise, Jones’s claims of ineffective assistance of counsel

    are without merit as a matter of law or are refuted by the record. Accordingly, his §

    2255 Motion is due to be denied.


                 A. Ground One


          Jones is not entitled to relief from his ACCA sentence because he has not

    “show[n] that—more likely than not—it was use of the residual clause that led to the

    sentencing court’s enhancement of his sentence.” Beeman, 871 F.3d at 1222. Nothing

    in the PSR, the sentencing record, or the legal landscape at the time of sentencing and

    through direct appeal suggests that Jones’s sentence depended on the residual clause.




                                              15
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 16 of 28 PageID 192




    In other words, Jones has not shown that this Court or the Eleventh Circuit Court of

    Appeals “relied solely on the residual clause, as opposed to also or solely relying on

    either the enumerated offenses clause or elements clause” to identify a prior conviction

    as an ACCA predicate offense. Id. at 1221.

          As noted earlier, in the PSR, the Probation Office identified three ACCA

    predicates: (1) a 1988 conviction in Florida for armed robbery, id. at ¶ 33, (2) a 1990

    conviction in California for assault involving great bodily injury or a deadly weapon,

    id. at ¶ 35, and (3) a 2001 conviction in Florida for resisting an officer with violence,

    id. at ¶ 43. However, nothing in the PSR addressed whether these convictions qualified

    as violent felonies under the ACCA’s elements clause or the residual clause. And, since

    Jones contested only whether resisting an officer with violence qualified as a violent

    felony, neither Jones, nor the United States, or the Court discussed which ACCA

    clause qualified the other two convictions as violent felonies. As such, the record is

    devoid of any indication of whether the Court relied on the elements clause or the

    residual clause in concluding that the armed robbery and assault convictions qualified

    as ACCA predicates.

          The record does establish, however, that the Court classified Jones’s prior

    conviction for resisting an officer with violence as a violent felony under the elements

    clause. In its sentencing memorandum, the United States argued that resisting an

    officer with violence was a violent felony under both the elements clause and the

    residual clause. United States’ Sentencing Memorandum at 2-4. Jones argued that the

    conviction did not qualify under either clause. Jones’s Sentencing Memorandum at 1-




                                               16
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 17 of 28 PageID 193




    4. Having considered the parties’ respective positions, the Court found that resisting

    an officer with violence was an ACCA predicate because “[t]he plain language of

    [Florida Statute section 843.01] would require the use or attempted use or threatened

    use of physical force against that officer.” Sentencing Tr. at 21. Thus, the Court

    explicitly categorized Jones’s conviction for resisting an officer with violence as a

    violent felony under the elements clause. The decision on direct appeal did not alter

    this conclusion. To the contrary, the Eleventh Circuit Court of Appeals confirmed that

    resisting an officer with violence is categorically a violent felony under the elements

    clause. Jones, 400 F. App’x at 463-64 & n.4.

           Moreover, the legal landscape at the time of sentencing and through direct

    appeal fails to support a conclusion that any of Jones’s ACCA predicates qualified as

    a violent felony only under the residual clause. See Beeman, 871 F.3d at 1224 n.5. 10

    The Eleventh Circuit’s opinion affirming Jones’s sentence on direct appeal itself shows

    that resisting an officer with violence qualified as an ACCA predicate under the

    elements clause based on the state of the law at the time. See Jones, 400 F. App’x at

    463-64. Since then, the Eleventh Circuit has continued to hold that resisting an officer

    with violence, in violation of Florida Statute section 843.01, is categorically a violent

    felony under the elements clause. United States v. Hill, 799 F.3d 1318, 1322 (11th Cir.




    10      In Beeman, the Eleventh Circuit observed that whether the petitioner had been
    sentenced under the residual clause was “a historical fact.” Id. Thus, any court opinions issued
    after his sentence became final, holding that the elements clause or enumerated offense clause
    were inapplicable to a prior conviction, “cast[ ] very little light, if any, on the key question of
    historical fact here: whether in 2009 Beeman was, in fact, sentenced under the residual clause
    only.” Id. Likewise, in determining whether Jones was sentenced based on the residual clause,
    the Court considers the state of the law during his sentencing and direct appeal.


                                                    17
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 18 of 28 PageID 194




    2015) (citing United States v. Romo-Villalobos, 674 F.3d 1246, 1251 (11th Cir. 2012));

    United States v. White, 723 F. App’x 844, 848-50 (11th Cir. 2018) (rejecting arguments

    that resisting an officer with violence could be committed with a de minimis amount

    of force and that the offense was not a violent felony under the elements clause because

    it is a general intent crime).

          As for Jones’s other two ACCA predicates, Jones points to no, and the Court has

    not located any, binding precedent, existing at the time of sentencing or through the

    conclusion of his direct appeal, holding that either conviction qualified as a violent

    felony only under the residual clause. On the other hand, in 2009 the Ninth Circuit

    Court of Appeals held that assault involving great bodily harm or a deadly weapon, in

    violation of California Penal Code section 245(a)(1), categorically has as an element

    the attempted use or threatened use of physical force against the person of another.

    United States v. Grajeda, 581 F.3d 1186, 1191-92 (9th Cir. 2009). While Grajeda

    addressed whether the offense was a crime of violence under U.S.S.G. § 2L1.2, its

    holding is equally relevant to the ACCA’s elements clause. As for Jones’s prior

    conviction for armed robbery in Florida, the Eleventh Circuit held four years before

    his sentencing that a Florida conviction for armed robbery was “undeniably a

    conviction for a violent felony” under the ACCA’s elements clause. United States v.

    Dowd, 451 F.3d 1244, 1255 (11th Cir. 2006).

          Accordingly, the legal landscape at the time Jones was sentenced and through

    his direct appeal does not suggest that any of his ACCA predicates qualified as a

    violent felony exclusively under the residual clause. Rather, the state of the law during




                                               18
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 19 of 28 PageID 195




    that time reflects that each of Jones’s ACCA predicates could have qualified – or did

    in fact qualify – as a violent felony under the elements clause. Moreover, legal

    developments since then have not changed that conclusion. 11 Indeed, as to the assault

    conviction, in 2018 the Sixth Circuit Court of Appeals held that assault under

    California Penal Code section 245(a)(1) is categorically a “crime of violence” under the

    elements clause of the Sentencing Guidelines’ career offender provision. Mass v.

    United States, 736 F. App’x 102, 103-05 (6th Cir. 2018). And with respect to Jones’s

    robbery conviction, the United States Supreme Court has since confirmed that robbery

    under Florida law categorically has as an element the use, attempted use, or

    threatened use of violent physical force against the person of another. Stokeling, 139

    S. Ct. at 554-55; see also Fritts, 841 F.3d at 942-44; United States v. Seabrooks, 839

    F.3d 1326, 1339-45 (11th Cir. 2016). The record therefore offers no indication that the

    ACCA’s residual clause played any role in Jones being sentenced as an armed career

    criminal. In other words, Jones has not “show[n] that the clause actually adversely



    11     Although under Beeman and Weeks the Court focuses on the state of the law at the
    time of Jones’s sentencing and through the conclusion of his direct appeal, the Court may, in
    addition, consider whether a prior conviction would still qualify as an ACCA violent felony
    under current law. See Bivins v. United States, 747 F. App’x 765, 770 (11th Cir. 2018)
    (“Alternatively, even without Beeman and even if we examined Bivins’s Florida aggravated
    assault conviction under current law (rather than as a historical fact), Bivins has not shown
    that his two Florida aggravated assault convictions are not violent felonies under the ACCA's
    elements clause.”). Moreover, “the subsequent trajectory of the law” can inform whether an
    offense could have qualified as a violent felony under the elements clause or the enumerated
    offenses clause at the time of sentencing, especially if subsequent “decisions did not suggest
    that their holdings departed from any prior decisions to the contrary,” because the reasoning
    of later cases may offer insight about how the district court could have classified a prior
    conviction at the time of sentencing. Santos v. United States, 982 F.3d 1303, 1313 (11th Cir.
    2020) (analyzing Eleventh Circuit decisions from the 2000’s to shed light on whether, in 1994,
    the district court could have classified the defendant’s prior conviction for battery on a law
    enforcement officer as a violent felony under the elements clause).


                                                 19
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 20 of 28 PageID 196




    affected the sentence he received.” Beeman, 871 F.3d at 1221 (citing In re Thomas,

    823 F.3d 1345, 1349 (11th Cir. 2016)) (footnote omitted). Therefore, relief on Ground

    One is due to be denied.


                 B. Ground Two


          Jones’s second claim is that counsel gave ineffective assistance, at the

    sentencing hearing on January 4, 2010, by failing to challenge the constitutionality of

    the residual clause. § 2255 Motion at 4. Jones asserts that “Counsel had the necessary

    tools at her disposal to challenge a sentence imposed under the ACCA’s residual

    clause.” Id. Jones contends that the Supreme Court “had long hinted that the statute

    was probably unlikely to pass constitutional muster.” Id.

          A petitioner’s challenge to his sentence based on a Sixth Amendment claim of

    ineffective assistance of counsel is properly considered in a collateral attack. United

    States v. Teague, 953 F.2d 1525, 1534 n. 11 (11th Cir. 1992). To establish ineffective

    assistance of counsel, a § 2255 petitioner must demonstrate both: (1) that his counsel’s

    conduct amounted to constitutionally deficient performance, and (2) that counsel’s

    deficient performance sufficiently prejudiced his defense. Strickland v. Washington,

    466 U.S. 668, 687 (1984); Weeks v. Jones, 26 F.3d 1030, 1036 (11th Cir. 1994). In

    determining whether the petitioner has satisfied the first requirement, i.e. that

    counsel performed deficiently, the Court adheres to the standard of reasonably

    effective assistance. Weeks, 26 F.3d at 1036. The petitioner must show that, in light

    of all the circumstances, counsel’s performance fell outside the “wide range of

    professionally competent assistance.” Id. To satisfy the second requirement, that


                                              20
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 21 of 28 PageID 197




    counsel’s deficient performance was prejudicial, the petitioner must show that there

    is a reasonable probability that, but for counsel’s error, the result of the proceeding

    would have been different. Id. at 1036-37 (citing Strickland, 466 U.S. at 694). In

    determining whether a petitioner has met the two prongs of deficient performance and

    prejudice, the Court considers the totality of the evidence. Strickland, 466 U.S. at 695.

    However, because both prongs are necessary, “there is no reason for a court… to

    approach the inquiry in the same order or even to address both components of the

    inquiry if the defendant makes an insufficient showing on one.” Id. at 697; see also

    Wellington v. Moore, 314 F.3d 1256, 1261 n.1 (11th Cir. 2002) (“We need not discuss

    the performance deficiency component of [petitioner’s] ineffective assistance claim

    because failure to satisfy the prejudice component is dispositive.”).

          In the Eleventh Circuit, there is “a wall of binding precedent that shuts out any

    contention that an attorney's failure to anticipate a change in the law constitutes

    ineffective assistance of counsel.” United States v. Ardley, 273 F.3d 991, 993 (11th Cir.

    2001) (collecting cases). “[D]efendants are not entitled to an attorney capable of

    foreseeing the future development of constitutional law.” Thompson v. Wainwright,

    787 F.2d 1447, 1459 n.8 (11th Cir. 1986). “That rule applies even if the claim based

    upon anticipated changes in the law was reasonably available at the time counsel

    failed to raise it.” Ardley, 273 F.3d at 993 (citing Pitts v. Cook, 923 F.2d 1568, 1572-

    74 (11th Cir. 1991)).

          Here, Jones faults counsel for not challenging the ACCA’s residual clause as

    unconstitutionally vague at his sentencing, which occurred more than five years before




                                               21
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 22 of 28 PageID 198




    the Supreme Court held that the residual clause was void for vagueness. See Johnson,

    135 S. Ct. 2551. Jones contends that “Counsel had the necessary tools at her disposal”

    to challenge the residual clause because “[t]he Supreme Court had long hinted that

    the statute was … unlikely to pass constitutional muster.” § 2255 Motion at 4. But

    Jones contradicts his own claim on the next page. Question 13 on the § 2255 form

    asked Jones why he had not previously presented any of his grounds for relief. Id. at

    5. Jones responded that “[a]ny previous petitions would have been deemed frivolous

    and issues foreclosed by court precedent. The Supreme Court’s decision in Johnson v.

    United States, 135 S. Ct. 2551 (2015), validates Movant’s argument that his sentence

    is illegal.” Id.

           Indeed, three years before Jones’s sentencing hearing, a majority of Supreme

    Court justices rejected a suggestion, raised by Justice Scalia in a dissenting opinion,

    that the ACCA’s residual clause was impermissibly vague. James v. United States,

    550 U.S. 192, 210 n.6 (2007). The Supreme Court again rejected that same suggestion

    in Sykes v. United States, saying that the residual clause “states an intelligible

    principle and provides guidance that allows a person to ‘conform his or her conduct to

    the law,’” even if it is “at times … more difficult for courts to implement.” 564 U.S. 1,

    15-16 (2011), overruled by Johnson, 135 S. Ct. 2551. As the Eleventh Circuit observed

    in 2007, “neither the Supreme Court nor this Circuit has held that any ACCA section,

    let alone the entire ACCA, is unconstitutionally vague.” United States v. Jackson, 250

    F. App'x 926, 930 (11th Cir. 2007). A few years after the Eleventh Circuit affirmed

    Jones’s sentence, the Eleventh Circuit specifically rejected a vagueness challenge to




                                               22
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 23 of 28 PageID 199




    the residual clause. United States v. Gandy, 710 F.3d 1234, 1239 (11th Cir. 2013),

    overruled in part by Johnson, 135 S. Ct. 2551. When the Supreme Court did finally

    strike down the residual clause as void for vagueness in 2015, it expressly overruled

    James and Sykes in doing so. Johnson, 135 S. Ct. at 2563.

          Thus, in January 2010, when counsel represented Jones at his sentencing

    hearing, counsel had no basis on which to challenge the ACCA’s residual clause as

    unconstitutionally vague. Raising such an argument would have required a level of

    foresight that the Sixth Amendment does not demand of lawyers. “‘[C]ounsel's

    inability to foresee future pronouncements [by the courts] ... does not render counsel's

    representation ineffective…. Clairvoyance is not a required attribute of effective

    representation.’” Smith v. Singletary, 170 F.3d 1051, 1054 (11th Cir. 1999) (quoting

    Cooks v. United States, 461 F.2d 530, 532 (5th Cir. 1972)). Accordingly, Jones’s claim

    that counsel gave ineffective assistance by failing to challenge the ACCA’s residual

    clause as void for vagueness, in January 2010, fails as a matter of law. Moreover,

    because the record offers no indication that Jones was sentenced as an armed career

    criminal based on the residual clause, and the record reflects that his convictions each

    qualified as violent felonies under the elements clause anyway, he has not shown that

    counsel’s performance prejudiced him. Relief on Ground Two is therefore due to be

    denied.


                 C. Ground Three


          Finally, in Ground Three Jones alleges that counsel gave ineffective assistance

    at sentencing by failing to challenge whether each of his ACCA predicate convictions


                                              23
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 24 of 28 PageID 200




    qualified as a violent felony under the residual clause. § 2255 Motion at 4. Jones does

    not elaborate on what arguments counsel could or should have advanced, or why it

    was objectively unreasonable for counsel not to raise those arguments. See id. He

    merely alleges, in conclusory fashion, that counsel was ineffective for not challenging

    whether the ACCA predicates qualified as violent felonies. Jones contends that

    counsel’s failure to do so prejudiced him by resulting in 93 to 110 additional months of

    imprisonment. Id.

             The record refutes part of this claim. As discussed above, defense counsel did in

    fact challenge whether Jones’s prior conviction for resisting an officer with violence

    qualified as a violent felony. See supra at 4–5, 15; see also generally Jones’s

    Sentencing Memorandum. Counsel argued that resisting an officer with violence was

    not a violent felony under the elements clause because the statute “d[id] not require

    the specific intent to use, attempt to use or threatened use of physical force against

    the person of another.” Jones’s Sentencing Memorandum at 3. Counsel also suggested

    that the crime was not a violent felony under the residual clause because it did not

    “involve ‘purposeful, violent, and aggressive conduct.’” Id. (discussing Begay v. United

    States, 128 S. Ct. 1581 (2008)). Counsel continued to press these arguments at the

    sentencing hearing. See Sentencing Tr. at 10-19. This Court and the Eleventh Circuit

    Court of Appeals ultimately rejected Jones’s arguments. See Jones, 400 F. App’x 462.

    Nonetheless, the record shows that counsel did in fact challenge whether resisting an

    officer with violence was a violent felony, contrary to Jones’s allegations in Ground

    Three.




                                                24
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 25 of 28 PageID 201




          With respect to Jones’s prior convictions for armed robbery, in violation of

    Florida Statute section 812.13, and for assault involving great bodily injury or a deadly

    weapon, in violation of California Penal Code section 245(a)(1), it is true that counsel

    did not challenge whether these convictions qualified as ACCA predicates. But that

    does not mean that counsel’s performance was deficient or prejudicial for not doing so.

    For one, Jones identifies no binding authority, existent at the time of Jones’s

    sentencing hearing, that would have supported an argument that Jones’s armed

    robbery and assault convictions were not ACCA violent felonies. To the contrary, the

    Eleventh Circuit held in 2006 that Florida armed robbery was “undeniably a

    conviction for a violent felony” under the ACCA’s elements clause. Dowd, 451 F.3d at

    1255. And in 2009, the Ninth Circuit Court of Appeals held that assault involving

    great bodily injury or a deadly weapon, under California Penal Code § 245(a)(1),

    necessarily has as an element the attempted use or threatened use of violent physical

    force against another person. Grajeda, 581 F.3d at 1191-92. As such, had counsel

    researched the issue, she reasonably could have concluded it would not be worthwhile

    to argue that Jones’s armed robbery and assault convictions were not ACCA

    predicates.

          Second, had Jones successfully challenged whether resisting an officer with

    violence was a violent felony, that would have been sufficient to defeat the ACCA

    enhancement. Without three ACCA predicates, Jones would not have had the requisite

    number of predicate convictions. Therefore, it was not objectively unreasonable for

    counsel to focus on disqualifying one of the prior convictions without addressing the




                                               25
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 26 of 28 PageID 202




    other two. “[C]ounsel's reliance on particular lines of defense to the exclusion of others

    – whether or not he investigated those other defenses – is a matter of strategy and is

    not ineffective unless the petitioner can prove the chosen course, in itself, was

    unreasonable.” Chandler v. United States, 218 F.3d 1305, 1318 (11th Cir. 2000). “Good

    advocacy requires ‘winnowing out’ some arguments … to stress others.” Id. at 1319.

    Because Jones’s conclusory allegations do not establish that counsel’s decision to focus

    on disqualifying resisting an officer with violence as an ACCA predicate was

    unreasonable, id. at 1318, Jones has failed to establish that counsel’s performance was

    deficient. Nor was counsel’s performance prejudicial. As noted in Parts IV.A and IV.C,

    each of Jones’s ACCA predicate convictions qualified as a violent felony under the

    elements clause. Accordingly, Ground Three is due to be denied.


          V.     Certificate of Appealability


          The undersigned opines that a certificate of appealability is not warranted. This

    Court should issue a certificate of appealability only if the petitioner makes “a

    substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To

    make this substantial showing, Jones "must demonstrate that reasonable jurists

    would find the district court's assessment of the constitutional claims debatable or

    wrong," Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529

    U.S. 473, 484 (2000)), or that "the issues presented were 'adequate to deserve

    encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003)

    (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

          Where a district court has rejected a petitioner's claims on the merits, the


                                               26
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 27 of 28 PageID 203




    petitioner must demonstrate that reasonable jurists would find the district court's

    assessment of the claims debatable or wrong. See Slack, 529 U.S. at 484. However,

    when the district court has rejected a claim on procedural grounds, the petitioner must

    show that "jurists of reason would find it debatable whether the petition states a valid

    claim of the denial of a constitutional right and that jurists of reason would find it

    debatable whether the district court was correct in its procedural ruling." Id. Upon

    consideration of the record as a whole, this Court will deny a certificate of

    appealability.

          As such, and in accordance with the Rules Governing Section 2255 Cases in the

    United States District Courts, it is hereby ORDERED:

       1. Petitioner Jimmy A. Jones’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

          Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

       2. The Clerk is directed to enter judgment in favor of the United States and

          against Jones, and close the file.

       3. If Jones appeals the denial of the petition, the Court denies a certificate of

          appealability. Because this Court has determined that a certificate of

          appealability is not warranted, the Clerk shall terminate from the pending

          motions report any motion to proceed on appeal as a pauper that may be filed

          in this case. Such termination shall serve as a denial of the motion.

       DONE AND ORDERED at Jacksonville, Florida this 15th day of April, 2021.




                                               27
Case 3:15-cv-01025-MMH-JRK Document 14 Filed 04/15/21 Page 28 of 28 PageID 204




    lc 19
    Copies:
    Counsel of record
    Petitioner




                                         28
